Case 0:19-cv-62263-RKA Document 8 Entered on FLSD Docket 09/24/2019 Page 1 of 4


                              UNITED S TATES DISTRICT COURT
                              SOUTHERN DIS TRICT OF FLORIDA

                                     CASE NO. 0:19-cv-62263-RKA

     HOWARD MICHAE L CAPLAN ,

                    P laint iff,

                    vs.

     DULUX AUTO SALES, INC., a Florida
     Profit Corporation, and 2401 PEMBROKE
     ROAD, LLC, a Florida Limited Liability
     Company,

               Defendant (s).
     _______________________________/

          PLAINTIFF’S MOTION TO RESCH EDULE S TATUS CONFERENCE

           Plaintiff, HOWARD MI CHAE L CAPLAN , by and through undersigned counsel, hereby

     files this Motion to Reschedule the Status Conference scheduled for September 27, 2019, at 10:00

     a.m. and in support thereof states as follows:


           1.       On September 23, 2019, the Honorable Court issued an Order Setting a Status

     Conference for September 27, 2019, at 10:00 a.m. [DE 6]

           2.       The undersigned counsel is out of the country from September 23, 2019 to

     September 28, 2019 and therefore is not able to attend the Status Conference.

           3.       The undersigned apologizes for any inconvenience and respectfully requests that

     this Honorable Court reschedule the Status Conference.

           4.       This motion is made in good faith and not for dilatory reasons or an improper

     purpose.

           5.       No party shall be prejudiced by such continuance.

           6.       In compliance with Local Rule 7.1(A)(3), the undersigned certifies that he has

     conferred with the pro se Defendants, who are opposed to the rescheduling of the Status

     Conference.
Case 0:19-cv-62263-RKA Document 8 Entered on FLSD Docket 09/24/2019 Page 2 of 4


          WHEREFORE, Plaintiff respectfully requests this Honorable Court to reschedule the Status

     Conference set for September 27, 2019 and any such further relief that the Court deems just and

     proper.




     Respectfully submitted,


     By: Ronald E. Stern
     Florida Bar No. 10089
     THE ADVOCACY LAW FIRM, P.A.
     1250 East Hallandale Beach Blvd.Suite 503
     Hallandale Beach, Florida 33009
     Telephone: (954) 639-7016
     Facsimile: (954) 639-7198
     Attorney for Plaintiff
Case 0:19-cv-62263-RKA Document 8 Entered on FLSD Docket 09/24/2019 Page 3 of 4


                              UNITED S TATES DISTRICT COURT
                              SOUTHERN DIS TRICT OF FLORIDA

                                     CASE NO. 0:19-cv-62263-RKA

     HOWARD MICHAE L CAPLAN ,

                    P laint iff,

                    vs.

     DULUX AUTO SALES, INC., a Florida
     Profit Corporation, and 2401 PEMBROKE
     ROAD, LLC, a Florida Limited Liability
     Company,

               Defendant (s).
     _______________________________/


                                      CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this September 24, 2019, I electronically filed the foregoing
     with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served
     this day on all counsel of record, corporations, or pro se parties identified on the attached Service
     List in the manner specified, either via transmission of Notices of Electronic Filing generated by
     CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized to receive
     electronically Notices of Electronic Filing.

     By: Ronald Stern
     Ronald E. Stern, Esq.
     Florida Bar No. 10089
     THE ADVOCACY LAW FIRM, P.A.
     1250 East Hallandale Beach Blvd.
     Suite 503
     Hallandale Beach, Florida 33009
     Telephone: (954) 639-7016
     Facsimile: (954) 639-7198
     Attorney for Plaintiff
Case 0:19-cv-62263-RKA Document 8 Entered on FLSD Docket 09/24/2019 Page 4 of 4


                                        SERVICE LIS T:

     HOWARD MICHAE L CAPLAN , P la int iff, vs. DULUX AUTO SALES, INC., a Florida
     Profit Corporation, and 2401 PEMBROKE ROAD, LLC, a Florida Limited Liability Company

                 Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                 CASE NO. 0:19-cv-62263-RKA



     DULUX AUTO SALES, INC.

     REGIS TERED AGENT:

     DULUX SENATUS

     2620 FOREST DRIVE
     MIRAMAR, FL 33025

     VIA U.S. MAIL



     2401 PEMBROKE ROAD, LLC

     REGIS TERED AGENT:

     SIAMA, SHLOMO

     500 BAYVIEW DR., SUITE 430
     SUNNY ISLES, FL 33160

     VIA U.S. MAIL
